[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-16109            ELEVENTH CIRCUIT
                                        Non-Argument Calendar           JUNE 25, 2012
                                      ________________________           JOHN LEY
                                                                          CLERK
                                D.C. Docket No. 0:10-cr-60170-JIC-1



UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                               lPlaintiff-Appellee,

                                              versus

KERRY ANN WALTERS-RICKETTS,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (June 25, 2012)

Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:

         Kerry Ann Walters-Ricketts (“Ricketts”) appeals her convictions and her
total 90-month sentence after being convicted by a jury of importing cocaine, in

violation of 21 U.S.C. § 952(a) (Count 1), and possessing with intent to distribute

cocaine, in violation of 21 U.S.C. § 841(a)(1) (Count 2). Ricketts raises three

main arguments on appeal. First, she contends that the district court violated

Federal Rule of Evidence 404(b) by admitting evidence that she sat next to a

known drug dealer during two flights between the United States and Jamaica.

Second, she argues that the government presented insufficient evidence at trial to

prove that she knew about the cocaine concealed in her handbag. Finally, she

asserts that the district court erred by giving her a two-level guideline

enhancement for obstruction of justice. For the reasons set forth below, we affirm.

                                      I. FACTS

      At Ricketts’s trial, the government introduced the testimonies of several law

enforcement agents, revealing the following facts. Federal agents received

information from a confidential informant, Wendell Hamilton, that Ricketts might

be carrying drugs on a flight from Jamaica to the United States on April 29, 2010.

Upon Ricketts’s arrival at the airport, agents searched her luggage and discovered

approximately one kilogram of cocaine concealed inside the lining of her handbag.

Ricketts gave the agents differing versions of how she came to possess the

handbag. She first told them that, toward the end of her stay in Jamaica, she went

                                           2
to an outdoor craft market where a vendor expressed a desire to purchase her

imitation Louis Vuitton bag. Ricketts agreed to sell the bag, and the vendor gave

her a brown handbag for her personal belongings. Ricketts carried the handbag on

her trip to the Unites States, not knowing that anything was concealed inside. The

day after her initial detention, however, Ricketts told the agents that, while in

Jamaica, she met two individuals, Kenrick and Junior. She was at the craft market

with Kenrick and saw him and Junior discuss something with the vendor. Kenrick

then brought Ricketts to the vendor, and the vendor passed a handbag to Ricketts.

The bag felt heavy, and Ricketts asked Kenrick if everything was okay with it.

Kenrick assured her that there was nothing illegal about the bag, and Ricketts

thought there might have been something inside, like currency. Kenrick told her

that she would receive a phone call and instructions regarding the bag when she

returned to the United States.

      The government further introduced the testimony of Hamilton, the

informant. Hamilton testified that he became friends with an individual named

Andre Holland, who offered him an opportunity to smuggle drugs. Hamilton

regularly visited Holland’s apartment on the weekends and saw Ricketts there on

several occasions. At one point, Hamilton, Holland, and Ricketts discussed

various ways in which Hamilton could smuggle drugs into the United States from

                                          3
Jamaica. Ricketts mentioned several contacts in Jamaica who would provide the

drugs, including her two cousins. When Hamilton went to Jamaica on a

smuggling trip, he met Ricketts’s cousins, and they gave him pellets of cocaine to

swallow. Hamilton stated that Ricketts would recruit people in Jamaica for the

drug smuggling operation and that Holland would sell the drugs.

      As the last witness, the government called Jacqueline Gayle, a custodian of

records for Air Jamaica. Gayle testified that Ricketts made 28 flights (14 round

trips) to and from Jamaica between 2006 and April 2010. On April 3, 2010,

Ricketts purchased a ticket to travel to Jamaica between April 22nd and 29th.

Through Gayle’s testimony, the government introduced several flight manifests

that detailed the passengers’ names and seat assignments on flights taken by

Ricketts. Two of the flight manifests showed that Holland and Ricketts had

assigned seats close to each other on two Air Jamaica flights that occurred on

August 11, 2009, and January 8, 2010, respectively.

      Ricketts objected to the flight manifests containing Holland’s name. She

argued that the government was attempting to “smear” her by associating her with

a major drug dealer and implying that she was involved in drug trafficking on

dates not charged in the indictment. The government responded that the evidence

corroborated Hamilton’s testimony by showing that Ricketts was involved in drug

                                         4
trafficking.

        The district court overruled Ricketts’s objection, finding that the flight

manifests were probative because they corroborated Hamilton’s testimony by

showing a relationship or a potential relationship between Ricketts and Holland.

The court also found that the prejudicial effect of this evidence did not

substantially outweigh its probative value.

        After the government rested, Ricketts herself took the stand. She testified

that she took many flights to Jamaica because she was from Jamaica and many of

her family members and friends lived in that country. Ricketts indicated that the

purpose of her latest visit to Jamaica was to attend her husband’s uncle’s funeral.

Her husband did not go to the funeral because his passport expired and he had

trouble renewing it due to an incorrect spelling on his birth certificate. Ricketts

stated that she did not bring any documentation to prove that her husband intended

to attend the funeral because she did not think this information was relevant to her

case.

        Ricketts testified that, toward the end of her stay in Jamaica on April 29,

2010, she went to a craft market to meet Kenrick, her acquaintance. She did not

know that Kenrick was involved in drug activity, and he never asked her to carry

drugs. Kenrick had a friend who worked at the market, and the friend asked

                                            5
Ricketts for her imitation Louis Vuitton bag. Ricketts agreed to sell the bag, but

told the friend that she had nowhere to put her things. The friend told Ricketts not

to worry and gave her a brown handbag that was brand new with a tag still

attached. Ricketts did not notice anything suspicious about the bag and placed her

things in it.

       Ricketts further testified that she met Holland in June 2009 and talked to

him occasionally. She and Holland never discussed drugs, drug smuggling, or

Hamilton, and she did not volunteer to smuggle drugs for Holland. Ricketts stated

that she did not know Holland was a drug dealer. After Ricketts’s testimony, the

defense rested and moved for acquittal, but the district court denied the motion.

The jury ultimately convicted her on both counts.

       A probation officer prepared the presentence investigation report (“PSI”)

and calculated Ricketts’s guideline range. The officer set her base offense level at

26, pursuant to U.S.S.G. § 2D1.1(c), and did not add any enhancements or

reductions. Because Ricketts had no prior convictions, she was placed into

criminal history category I, which, combined with the offense level of 26,

generated a guideline range of 63 to 78 months’ imprisonment.

       The government filed an objection to the PSI, arguing that Ricketts should

receive a two-level enhancement for obstruction of justice, pursuant to U.S.S.G.

                                          6
§ 3C1.1. At the sentencing hearing, the district court agreed with the government

and applied the two-level enhancement, finding that Ricketts willfully attempted

to obstruct justice by committing perjury. The court explained, among other

things, that Ricketts lied about the purpose of her latest trip to Jamaica and

provided an implausible explanation for why her husband did not accompany her

to his uncle’s funeral. The court noted that Ricketts purchased her plane ticket 19

days in advance of the funeral. The court also found that Ricketts lied when she

stated that she did not know that Holland was a drug dealer.

      With the two-level enhancement, Ricketts’s offense level became 28, which,

combined with a criminal history category of I, yielded a guideline range of 78 to

97 months in prison. The court ultimately sentenced her to 90 months’

imprisonment on each count, to be served concurrently.

                                   II. ANALYSIS

                               A. Evidentiary Ruling

      We review the district court’s evidentiary rulings for abuse of discretion.

United States v. McGarity, 669 F.3d 1218, 1232 (11th Cir. 2012). Rule 404(b)

provides that evidence of “a crime, wrong, or other act is not admissible to prove a

person’s character in order to show that on a particular occasion the person acted

in accordance with the character,” although such evidence may be admissible “for

                                          7
another purpose, such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.” Fed.R.Evid. 404(b).

       Rule 404(b) does not apply to evidence that is “(1) an uncharged offense

which arose out of the same transaction or series of transactions as the charged

offense, (2) necessary to complete the story of the crime, or (3) inextricably

intertwined with the evidence regarding the charged offense.” United States v.

Edouard, 485 F.3d 1324, 1344 (11th Cir. 2007) (quotation omitted). Moreover,

“[e]vidence, not part of the crime charged but pertaining to the chain of events

explaining the context, motive, and set-up of the crime, is properly admitted if

linked in time and circumstances with the charged crime, or forms an integral and

natural part of an account of the crime, or is necessary to complete the story of the

crime for the jury.” Id. (quotation and alteration omitted). Whether or not the

evidence of uncharged activity lies within the scope of Rule 404(b), it must satisfy

the requirements of Rule 403.1 Id.

       In this case, evidence that Ricketts sat near Holland on two flights between


       1
         Rule 403 provides: “The court may exclude relevant evidence if its probative value is
substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing
the issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
evidence.” Fed.R.Evid. 403.




                                               8
the United States and Jamaica fell outside the scope of Rule 404(b) because it

served to explain “the context, motive, and set-up of the crime,” and formed “an

integral and natural part” of the account of the crime. See id. The main contested

issue at trial was whether Ricketts knew about the cocaine hidden in her handbag.

The government’s primary evidence regarding this issue came through Hamilton,

who testified, essentially, that Ricketts and Holland were together involved in a

conspiracy to smuggle drugs from Jamaica into the United States. The seat-

assignment evidence corroborated Hamilton’s testimony by showing a connection

between Ricketts and Holland. Evidence of the pair’s drug-smuggling conspiracy

explained why Ricketts carried cocaine in her handbag on her latest flight from

Jamaica on April 29, 2010. In this light, the seat-assignment evidence did not

constitute inadmissible extrinsic evidence under Rule 404(b). See Edouard, 485

F.3d at 1344.

      Furthermore, evidence of the seat assignments did not violate Rule 403.

The evidence was probative because it corroborated Hamilton’s testimony, which

formed an essential part of the government’s case. The prejudicial impact of the

evidence, however, was minimal, as it showed only that Ricketts sat near Holland

during two flights between the United States and Jamaica. Although Ricketts’s

seating next to a drug dealer may have cast her in a negative light, her association

                                          9
with Holland was already well established through Hamilton’s testimony, which

Ricketts does not challenge on appeal. Accordingly, any prejudicial impact of the

seat-assignment evidence did not outweigh its probative value, rendering it

admissible under Rule 403. See Fed.R.Evid. 403; United States v. Smith, 459 F.3d

1276, 1295 (11th Cir. 2006) (“[W]e look at the evidence in a light most favorable

to its admission, maximizing its probative value and minimizing its undue

prejudicial impact.” (quotation omitted)). In light of the foregoing, the district

court did not abuse its discretion in admitting the evidence of seat assignments.

See Edouard, 485 F.3d at 1344; Smith, 459 F.3d at 1295.

                           B. Sufficiency of the Evidence

      We review de novo the sufficiency of the evidence to support a criminal

conviction. United States v. Frazier, 605 F.3d 1271, 1278 (11th Cir. 2010). In

making this determination, “we view the evidence in the light most favorable to

the government, with all reasonable inferences and credibility choices made in the

government’s favor.” Id. (quotation omitted). In a criminal trial, facts may be

proved by circumstantial evidence, “even if the jury might draw other reasonable

inferences from the circumstantial evidence.” United States v. Henry, 920 F.2d

875, 877 (11th Cir. 1991) (quotation omitted). To convict a defendant under 21

U.S.C. §§ 952(a) and 841(a), the government must prove that the defendant

                                          10
knowingly imported and possessed a controlled substance. United States v. Peart,

888 F.2d 101, 104 n.2 (11th Cir. 1989).

      In this case, the government presented sufficient circumstantial evidence to

show, beyond a reasonable doubt, that Ricketts knew about the drugs hidden in her

handbag. Hamilton’s testimony established that Ricketts, along with Holland,

participated in a scheme to smuggle drugs from Jamaica to the United States,

thereby raising an inference that Ricketts knowingly smuggled cocaine from

Jamaica on April 29, 2010. Hamilton’s testimony was supported by evidence that

Ricketts took numerous flights to Jamaica within four years, that she sat near

Holland on two of the flights, and that her most recent flight with Holland

occurred less than four months prior to the instant offense. Moreover, after being

arrested at the airport, Ricketts gave differing statements regarding how she came

to possess the handbag. See United States v. Farris, 77 F.3d 391, 394-95 (11th

Cir. 1996) (holding that evidence of a defendant’s conflicting statements to law

enforcement agents supported his conviction). Finally, Ricketts took the stand and

gave a relatively innocent explanation of how she obtained the handbag, but her

testimony was not credible, as indicated by the jury’s verdict, and this served as

additional evidence of her guilt. See United States v. Jiminez, 564 F.3d 1280,

1285 (11th Cir. 2009) (holding that a defendant’s own testimony supported his

                                          11
convictions because the jury was permitted to reject that testimony and consider it

as substantive evidence of guilt). Thus, the evidence in Ricketts’s case was more

than sufficient to convict her of importation and possession of cocaine. See

United States v. Quilca-Carpio, 118 F.3d 719, 720-22 (11th Cir. 1997) (holding

that the evidence was sufficient to convict a defendant for importation and

possession, where the evidence showed only that the defendant’s bag contained

about 8.5 pounds of cocaine in a hidden compartment and was unusually heavy).

                    C. Enhancement for Obstruction of Justice

       In reviewing the district court’s imposition of an obstruction-of-justice

enhancement, we review the court’s factual findings for clear error and its

application of those findings to the Guidelines de novo. United States v. Doe, 661

F.3d 550, 565 (11th Cir. 2011), cert. denied, 132 S.Ct. 1648 (2012). Section

3C1.1 of the Guidelines provides for a two-level enhancement for defendants who

have “willfully obstructed or impeded, or attempted to obstruct or impede, the

administration of justice with respect to the investigation, prosecution, or

sentencing of the instant offense of conviction.” U.S.S.G. § 3C1.1. A defendant

may obstruct justice by committing perjury, which is defined as “false testimony

concerning a material matter with the willful intent to provide false testimony,

rather than as a result of confusion, mistake, or faulty memory.” United States v.

                                          12
Singh, 291 F.3d 756, 763 (11th Cir. 2002) (quotation omitted). In reviewing a

district court’s finding of perjury, we accord “great deference to the district court’s

credibility determinations.” Id. (quotation omitted).

      The district court did not clearly err in finding that Ricketts obstructed

justice by committing perjury. With regard to the purpose of her latest trip to

Jamaica, which ended on April 29, 2010, Ricketts indicated that she went to attend

her husband’s uncle’s funeral. However, as the court noted, she had bought the

plane ticket on April 3, 2010, approximately 19 days before commencing the trip.

Common knowledge suggests that a funeral usually occurs less than 19 days after

a person dies, and, logically, Ricketts would not plan to attend the funeral while

the uncle was still alive. We do not deny the possibility that the uncle’s burial

occurred more than 19 days after his death, but Ricketts failed to produce any

evidence to support this version of events, such as a death certificate or affidavit.

Moreover, the court had broad discretion not to believe Ricketts’s testimony as to

why her husband did not attend the funeral. See Singh, 291 F.3d at 763. Thus, we

cannot say that the district court clearly erred in finding that Ricketts lied about

the purpose of her travel. See United States v. Ndiaye, 434 F.3d 1270, 1305 (11th

Cir. 2006) (stating that a district court’s choice between two permissible views of

the evidence cannot be clear error).

                                          13
      The district court also did not clearly err in finding that Ricketts lied when

she attested to having no knowledge of Holland’s drug dealing. As described

above, Hamilton testified that Ricketts and Holland participated in a scheme to

import drugs from Jamaica and that Holland was the one who sold the drugs.

Certainly, the district court had broad discretion to believe Hamilton, especially in

light of the jury’s verdict. See Singh, 291 F.3d at 763; see also United States v.

Lawrence, 972 F.2d 1580, 1583 (11th Cir. 1992) (stating that a court’s finding of

perjury must be “informed but not dictated by the jury’s verdict”). Accordingly,

the district court did not clearly err in finding that Ricketts committed perjury, and

properly applied the two-level enhancement under § 3C1.1. See United States v.

Vallejo, 297 F.3d 1154, 1168-69 (11th Cir. 2002) (upholding the obstruction-of-

justice enhancement for perjury where the defendant’s statements at trial were

contradicted by government witnesses). In light of the foregoing, we affirm

Ricketts’s convictions and sentences.

      AFFIRMED.




                                          14